Citation Nr: 0400980	
Decision Date: 01/12/04    Archive Date: 01/22/04	

DOCKET NO.  99-01 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to service connection for arteriosclerotic 
coronary artery disease and cerebrovascular accident, claimed 
as secondary to service-connected nicotine dependence.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to an October 2002 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a November 2001 decision of the Board denying 
entitlement to service connection for arteriosclerotic 
coronary artery disease and cerebrovascular accident, claimed 
as secondary to service-connected nicotine dependence, and, 
in so doing, remanded the veteran's case to the Board for 
action consistent with its October 2002 Order.  The case is 
now, once more, before the Board for appellate review.  

This appeal is being REMANDED to the Regional Office (RO) via 
the Appeals Management Center (AMC), in Washington, D.C.  The 
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.  


REMAND

At the time of the aforementioned Order of the Court in 
October 2002, it was noted that the Board had failed to 
adequately discuss the new notice requirements contained in 
the Veterans Claims Assistance Act of 2000 (VCAA).  More 
specifically, though the Board had partially set forth the 
requirement that the requisite notice of information and 
evidence necessary to substantiate a claim indicate which 
portion of any such information or evidence was to be 
provided by which party, the Board had failed to discuss 
whether any document in the record satisfied that 
requirement.  Under the circumstances, the Court concluded 
that the Board had failed to consider adequately 
"all...applicable provisions of law" and to provide an adequate 
statement of reasons or bases for its decision.  

VCAA was signed into law in November 2000.  A review of the 
administrative records of VA reflects that the case was 
forwarded to the Board in July 1999, prior to the enactment 
of VCAA.  Therefore, the RO was not in a position to provide 
the veteran or his representative with adequate notice of the 
VCAA, or of the information and evidence necessary to 
substantiate his claim.  This lack of notice constitutes a 
violation of the veteran's due process rights.  Accordingly, 
the case must be remanded to the RO in order that the veteran 
and his representative may be provided with such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2001, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file, and the veteran 
should be so informed.  

2.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate his claim.  A general form 
letter prepared by the RO not 
specifically addressing the disability at 
issue is not acceptable.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) [see also 
Quartuccio v. Principi, 16 Vet. App. 1983 
(2002)], they should be given the 
opportunity to respond.  

3.  The RO should then review the 
veteran's claim for service connection 
for arteriosclerotic coronary artery 
disease and cerebrovascular accident, 
claimed as secondary to service-connected 
nicotine dependence.  Should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and other legal 
precedent.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



